Title: To Alexander Hamilton from Joseph Whipple, 12 July 1794
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] July 12, 1794. “Since my letter of the 9th. instant the Marshall of the District of N Hamp. applied for & recd. the 2d M[o]iety of the 200 dollars directed to be Advanced to him.… Considering that your instruction to me of the 2d of July 1793 restricts these payments to 200 dolls Per year I cannot consistant therewith make a further payment to him in the present year without your direction.…”
